

VOTING RIGHTS PROXY AGREEMENT


This Voting Rights Proxy Agreement (the “Agreement”) is entered into in Dachang
Hui Autonomous County, Hebei Province, People’s Republic of China (“PRC” or
“China”) as of April 4, 2010 by and among Hebei Anbang Investment Consultation
Co., Ltd. (“Party A”) and the undersigned shareholders (the “Shareholders”) of
Dachang Hui Autonomous County Baosheng Steel Products Co., Ltd. (“Baosheng
Company”). Party A and the Shareholders are each referred to in this Agreement
as a “Party” and collectively as the “Parties”. The Baosheng Company is made a
party to this Agreement for the purpose of acknowledging the Agreement.
 
RECITALS
 
1. Party A, a company incorporated in the PRC as a foreign investment
enterprise, specializes in the research and development of ferrous metal
products and consulting of enterprise management and investment, and the
Baosheng Company is engaged in a variety of ferrous products (collectively the
“Business”), including the process and sale of the cold rolled steel strip, cold
rolled steel coil, high frequency welded pipe and tin plates; import and export
of steel materials. Party A and the Baosheng Company have entered into a certain
Consulting Services Agreement dated April 2, 2010 (the “Consulting Services
Agreement”) in connection with the Business.
 
2． The Shareholders are shareholders of the Baosheng Company, each legally
holding such amount of equity interest of the Baosheng Company as set forth on
the signature page of thisAgreement and collectively holding 100% of the issued
and outstanding equity interests of the Baosheng Company (collectively the
“Equity Interest”).
 
3. In connection with the Consulting Services Agreement, the Parties have
entered into a certain Operating Agreement dated April 2, 2010, pursuant to
which the Shareholders now desire to grant to Party A a proxy to vote the Equity
Interest for the maximum period of time permitted by law in consideration of
Party A’s obligations thereunder.
 
NOW THEREFORE, the Parties agree as follows:
 
1. The Shareholders hereby agree to irrevocably grant and entrust Party A, for
the maximum period of time permitted by law, with all of their voting rights as
shareholders of the Baosheng Company. Party A shall exercise such rights in
accordance with and within the parameters of the laws of the PRC and the
Articles of Association of the Baosheng Company.
 
2. Party A may establish and amend rules to govern how Party A shall exercise
the powers granted by the Shareholders herein, including, but not limited to,
the number or percentage of directors of Party A which shall be required to
authorize the exercise of the voting rights granted by the Shareholders, and
Party A shall only proceed in accordance with such rules.

 
 

--------------------------------------------------------------------------------

 

3. The Shareholders shall not transfer or cause to be transferred the Equity
Interest to any party (other than Party A or such designee of Party A). Each
Shareholder acknowledges that it will continue to perform its obligations under
this Agreement even if one or more of other Shareholders no longer hold any part
of the Equity Interest.
 
4. This Proxy Agreement has been duly executed by the Parties as of the date
first set forth above, and in the event that a Party is not a natural person,
then such Party’s action has been duly authorized by all necessary corporate or
other action and executed and delivered by such Party’s duly authorized
representatives. This Agreement shall take effect upon the execution of this
Agreement.
 
5. Each Shareholder represents and warrants to Party A that such Shareholder
owns such amount of the Equity Interest as set forth next to its name on the
signature page below, free and clear of all liens and encumbrances, and such
Shareholder has not granted to any party, other than Party A, a power of
attorney or proxy over any of such amount of the Equity Interest or any of such
Shareholder’s rights as a shareholder of Baosheng Company. Each Shareholder
further represents and warrants that the execution and delivery of this
Agreement by such Shareholder shall not violate any law, regulations, judicial
or administrative order, arbitration award, agreement, contract or covenant
applicable to such Shareholder.
 
6. This Agreement may not be terminated without the unanimous consent of all
Parties, except that Party A may, by giving a thirty (30) day prior written
notice to the Shareholders, terminate this Agreement, with or without cause.
 
7. Any amendment to and/or rescission of this Agreement shall be in writing by
the Parties.
 
8. The execution, validity, creation and performance of this Agreement shall be
governed by the laws of PRC.
 
9. This Agreement shall be executed in four (4) duplicate originals in English,
and each Party shall receive one (1) duplicate original, each of which shall be
equally valid.
 
10. The Parties agree that in the event a dispute shall arise from this
Agreement, the Parties shall settle their dispute through amicable negotiations.
If the Parties cannot reach a settlement within 45 days following the
negotiations, the dispute shall be submitted to be determined by arbitration
through China International Economic and Trade Arbitration Commission (“CIETAC”)
Shanghai Branch in accordance with CIETAC arbitration rules. The determination
of CIETAC shall be conclusively binding upon the Parties and shall be
enforceable in any court of competent jurisdiction.


[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 